
	
		II
		Calendar No. 38
		112th CONGRESS
		1st Session
		S. 782
		[Report No. 112–15]
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mrs. Boxer (for herself,
			 Mr. Inhofe, Mr.
			 Baucus, Mr. Merkley, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 2, 2011
			Reported by Mrs. Boxer,
			 with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to reauthorize that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Development Revitalization
			 Act of 2011.
		2.Findings and
			 declarationsSection 2 of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3121) is
			 amended—
			(1)in subsection
			 (a)(3)(C), by inserting , including the location of information
			 technology and manufacturing jobs in the United States after
			 investment; and
			(2)in subsection
			 (b), by striking paragraph (3) and inserting the following:
				
					(3)whether suffering
				from long-term distress or a sudden economic dislocation, distressed
				communities should be encouraged to promote innovation and entrepreneurship,
				including, as appropriate, the support of the formation of business incubators
				in economically distressed areas, so as to help regions to create higher-skill,
				higher-wage jobs and foster the participation of those regions in the global
				marketplace;
				and
					.
			3.DefinitionsSection 3(8) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3122(8)) is amended—
			(1)in subparagraph
			 (C), by striking and at the end;
			(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(E)the Southeast
				Crescent Regional Commission established by section 15301(a)(1) of title 40,
				United States Code;
					(F)the Northern
				Border Regional Commission established by section 15301(a)(3) of title 40,
				United States Code; and
					(G)the Southwest
				Border Regional Commission established by section 15301(a)(2) of title 40,
				United States
				Code.
					.
			4.Economic
			 development partnershipsSection 101 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3131) is amended—
			(1)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by inserting economic development districts,
			 university centers, after multi-State regional
			 organizations,;
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)encourage and
				support public-private partnerships for the formation and improvement of
				regional economic development strategies that sustain and promote innovation
				and entrepreneurship that is critical to economic competitiveness across the
				United States; and
						;
				and
				(C)in paragraph (3),
			 by inserting , innovation, entrepreneurship, beneficial
			 development, after infrastructure; and
				(2)in subsection
			 (c), by inserting (including economic development districts)
			 after local government agencies.
			5.Encouragement of
			 certain coordinationSection
			 102 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3132)
			 is amended—
			(1)by striking In accordance
			 with and inserting the following:
				
					(a)In
				generalIn accordance
				with
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)Governmental
				cooperation
						(1)In
				generalThe Secretary is authorized and encouraged to consult and
				cooperate with other agencies, including representatives of the Federal
				Government, State and local governments, and consortia of governmental
				organizations, that can assist in addressing challenges and capitalize on
				opportunities that require intergovernmental coordination.
						(2)LaborIn
				carrying out paragraph (1), the Secretary shall cooperate with the Secretary of
				Labor to support economic and workforce development strategies and the
				promotion of regional innovation
				clusters.
						.
			6.Additional
			 support for enterprise development organizations within the public works
			 programSection 201(a) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) is
			 amended—
			(1)in paragraph (1),
			 by striking and at the end;
			(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)other activities
				the conduct of which the Secretary determines would be necessary or useful to
				support the establishment and operation of those facilities on an ongoing
				basis, including—
						(A)related planning,
				technical assistance, and business development assistance to enable the
				recipient to bring together regional assets and encourage entrepreneurial
				development; and
						(B)to the extent
				needed to support entrepreneurial development, revolving loan funds pursuant to
				section
				209.
						.
			7.Grants for
			 planning and grants for administrative expensesSection 203 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3143) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (3),
			 by striking and at the end; and
				(B)by striking
			 paragraph (4) and inserting the following:
					
						(4)formulating and
				implementing an economic development program that includes systematic efforts
				to reduce unemployment and increase incomes by fostering innovation and
				entrepreneurship;
						(5)fostering
				regional collaboration among local jurisdictions and organizations; and
						(6)facilitating a
				stakeholder process that assists the community or region in creating an
				economic development vision that takes into account local and regional assets
				(including natural, social, community, and geographical resources) and global
				economic change.
						;
				
				(2)in subsection
			 (d)—
				(A)in paragraph
			 (4)—
					(i)in
			 subparagraph (E), by striking and at the end;
					(ii)in
			 subparagraph (F), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(G)support
				development practices that—
								(i)enhance energy
				and water efficiency;
								(ii)reduce the
				dependence of the United States on foreign oil; and
								(iii)encourage
				efficient coordination and leveraging of public and private
				investments.
								;
				and
					(B)in paragraph (5),
			 by striking subsection shall and all that follows through the
			 end of the paragraph and inserting the following: “subsection shall—
					
						(A)submit to the
				Secretary an annual report on the planning process assisted under this
				subsection; and
						(B)provide a copy of
				each annual report to each economic development district within the
				State.
						;
				and
				(3)by adding at the
			 end the following:
				
					(e)Additional
				amounts To address severe needIn determining the amount of funds
				to provide a recipient for planning assistance under this section, the
				Secretary shall take into account those recipients located in regions that
				are—
						(1)eligible for an
				investment rate of 80 percent or higher; or
						(2)experiencing
				severe need due to long-term economic deterioration or sudden and severe
				economic distress.
						(f)Encouraging
				planning assistance on a broader regional scaleIn order to
				encourage district organizations to develop regional economic competitiveness
				strategies on a broader basis in collaboration with other district
				organizations and entities outside the confines of a single economic
				development district, the Secretary may increase—
						(1)the Federal share
				otherwise applicable to the recipients; or
						(2)the amount of
				Federal assistance to the
				recipients.
						.
			8.Cost
			 sharing
			(a)Federal
			 shareSection 204(a) of the Public Works and Economic Development
			 Act of 1965 (42 U.S.C. 3144(a)) is amended by striking shall not
			 exceed— and all that follows through the end of the subsection and
			 inserting shall not exceed 50 percent, except as otherwise expressly
			 provided in this Act..
			(b)Increase in
			 Federal shareSection 204(c) of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3144(c)) is amended—
				(1)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
				(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
					
						(1)Relative needs
				of an area
							(A)150-Percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 24-month unemployment rate is at least 150 percent of the
				national average or the per capita income is not more than 70 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 60 percent of the cost of the
				project.
							(B)175-Percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 24-month unemployment rate is at least 175 percent of the
				national average or the per capita income is not more than 60 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 70 percent of the cost of the
				project.
							(C)200-Percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 24-month unemployment rate is at least 200 percent of the
				national average or the per capita income is not more than 50 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 80 percent of the cost of the
				project.
							(D)Additional
				criteriaThe Secretary may establish eligibility criteria in
				addition to the criteria described in this paragraph to address areas impacted
				by severe outmigration, sudden and severe economic dislocations, and other
				economic circumstances, on the condition that a Federal share established for
				such eligibility criteria shall not exceed 80
				percent.
							;
				(3)in paragraph (2)
			 (as redesignated by paragraph (1))—
					(A)by striking
			 may and inserting shall; and
					(B)by inserting
			 to 75 percent of the cost of the project, and may increase after
			 subsection (a); and
					(4)by adding at the
			 end the following:
					
						(5)Federally
				declared disaster areasIn the case of a grant for an area with
				respect to which a major disaster or emergency has been declared under the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
				et seq.) during the 18-month period ending on the date on which the Federal
				share is determined, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 100 percent of the cost of the
				project.
						.
				9.Grants for
			 training, research, and technical assistanceSection 207(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3147(a)) is amended—
			(1)in paragraph (1),
			 by striking or underemployment and inserting ,
			 outmigration, or underemployment, or in assisting in the location of
			 information technology and manufacturing jobs in the United States;
			 and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (H), by striking and at the end;
				(B)by redesignating
			 subparagraph (I) as subparagraph (J); and
				(C)by inserting
			 after subparagraph (H) the following:
					
						(I)a peer exchange
				program to promote industry-leading practices and innovations relating to the
				organizational development, program delivery, and regional initiatives of
				economic development districts;
				and
						.
				10.Enhancement of
			 recipient flexibility to deal with project assets
			(a)Particular
			 community assistanceSection 209(c) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3149(c)) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking injured and inserting
			 impacted;
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)military base
				closures, realignments, or mission growth, defense contractor reductions in
				force, or Department of Energy defense-related funding reductions, for help
				in—
							(A)diversifying the
				economies of the communities; or
							(B)otherwise
				supporting the economic adjustment activities of the Secretary of Defense
				through projects to be carried out on Federal Government installations or
				elsewhere in the communities;
							;
				and
				(3)by striking
			 paragraph (5) and inserting the following:
					
						(5)the loss of
				information technology, manufacturing, natural resource-based, agricultural, or
				service sector jobs, for reinvesting in and diversifying the economies of the
				communities.
						.
				(b)Revolving loan
			 fund program flexibilitySection 209(d) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3149(d)) is amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)Comments
							(A)In
				generalThe Secretary shall periodically solicit from the
				individuals and entities described in subparagraph (B)—
								(i)comments
				regarding the guidelines and performance requirements for the revolving loan
				fund program; and
								(ii)recommendations
				for improving the performance of the program and grantees under the
				program.
								(B)Description of
				individuals and entitiesThe individuals and entities referred to
				in subparagraph (A) are—
								(i)the public;
				and
								(ii)in particular,
				revolving loan fund grantees, national experts, and employees of Federal
				agencies with knowledge of international, national, regional, and statewide
				trends, innovations, and noteworthy practices relating to business development
				finance, including public and private lending and technical assistance
				intermediaries.
								;
				(3)in subparagraph
			 (A) of paragraph (5) (as redesignated by paragraph (1)), by striking
			 paragraph (2)(C) and inserting paragraph (3)(C);
			 and
				(4)by adding at the
			 end the following:
					
						(6)Conversion of
				project assets
							(A)RequestIf
				a recipient determines that a revolving loan fund established using assistance
				provided under this section is no longer needed, or that the recipient could
				make better use of the assistance in light of the current economic development
				needs of the recipient if the assistance was made available to carry out any
				other project that meets the requirements of this Act, the recipient may submit
				to the Secretary a request to approve the conversion of the assistance.
							(B)Methods of
				conversionA recipient request to convert assistance that is
				approved under subparagraph (A) may accomplish the conversion by—
								(i)selling to a
				third party any assets of the applicable revolving loan fund; or
								(ii)retaining
				repayments of principal and interest amounts on loans provided through the
				applicable revolving loan fund.
								(C)Requirements
								(i)Sale
									(I)In
				generalSubject to subclause (II), a recipient shall use the net
				proceeds from a sale of assets under subparagraph (B)(i) to pay any portion of
				the costs of 1 or more projects that meet the requirements of this Act.
									(II)TreatmentFor
				purposes of subclause (I), a project described in that subclause shall be
				considered to be eligible under section 301.
									(ii)Retention of
				repaymentsRetention by a recipient of any repayment under
				subparagraph (B)(ii) shall be carried out in accordance with a strategic reuse
				plan approved by the Secretary that provides for the increase of capital over
				time until sufficient amounts (including interest earned on the amounts) are
				accumulated to fund other projects that meet the requirements of this
				Act.
								(D)Terms and
				conditionsThe Secretary may require such terms and conditions
				regarding a proposed conversion of the use of assistance under this paragraph
				as the Secretary determines to be appropriate.
							(E)Expediency
				requirementThe Secretary shall ensure that any assistance
				intended to be converted for use pursuant to this paragraph is used in an
				expeditious manner.
							(7)Program
				administrationThe Secretary may allocate not more than 2 percent
				of the amounts made available for grants under this section for the development
				and maintenance of an automated tracking and monitoring system to ensure the
				proper operation and financial integrity of the revolving loan program
				established under this
				section.
						.
				11.Renewable
			 energy programSection 218 of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3154d) is
			 amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)Definition of
				renewable energy siteIn this section, the term renewable
				energy site means a brownfield site that is redeveloped through the
				incorporation of 1 or more renewable energy technologies, including, but not
				limited to, solar, wind, and geothermal
				technologies.
					;
			(2)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking brightfield and inserting
			 renewable energy; and
				(B)in paragraph (1),
			 by striking solar energy technologies and inserting
			 renewable energy technologies, including, but not limited to, solar,
			 wind, and geothermal technologies; and
				(3)in subsection
			 (d), by striking 2004 through 2008 and inserting 2011
			 through 2015.
			12.Energy
			 efficiency and economic development
			(a)AmendmentTitle
			 II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et
			 seq.) is amended by adding at the end the following:
				
					219.Energy
				efficiency and economic developmentIn administering programs under this Act,
				the Secretary shall support activities that employ economic development
				practices that—
						(1)enhance energy and water efficiency;
				and
						(2)reduce the dependence of the United States
				on foreign
				oil.
						.
			(b)Technical
			 amendmentThe table of contents of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3121 et seq.) is amended by adding after
			 section 218 the following:
				
					
						Sec. 219. Energy efficiency and
				economic
				development.
					
					.
			13.Comprehensive
			 economic development strategies improvementsSection 302 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3162) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by inserting and opportunities after
			 problems;
				(B)in paragraph (2),
			 by striking and private and inserting , private, and
			 nonprofit; and
				(C)in paragraph
			 (3)—
					(i)in
			 subparagraph (A)—
						(I)by inserting
			 and opportunities after economic problems;
						(II)by striking
			 promotes the use and inserting promotes the effective
			 use; and
						(III)by striking
			 balances and inserting optimizes; and
						(ii)in
			 subparagraph (B), by inserting and take advantage of the
			 opportunities before the period at the end; and
					(2)in subsection
			 (c)(1), by inserting , State, or locally after
			 federally.
			14.Designation of
			 economic development districtsSection 401 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3171) is amended by adding at the end the
			 following:
			
				(c)Operations
					(1)In
				generalEach economic development district shall engage in the
				full range of economic development activities included in the list contained in
				the comprehensive economic development strategy of the economic development
				district that has been approved by the Economic Development Administration,
				including—
						(A)coordinating and
				implementing economic development activities in the economic development
				district;
						(B)carrying out
				economic development research, planning, implementation, and advisory functions
				identified in the comprehensive economic development strategy; and
						(C)coordinating the
				development and implementation of the comprehensive economic development
				strategy with other Federal, State, local, and private organizations.
						(2)ContractsAn
				economic development district may elect to enter into contracts for services to
				accomplish the activities described in paragraph
				(1).
					.
		15.Consultation
			 with other persons and agenciesSection 503(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3193(a)) is amended by inserting
			 , outmigration, after regional
			 unemployment.
		16.Notification of
			 reorganizationSection 507 of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3197) is
			 amended—
			(1)by striking
			 Not later than and inserting the following:
				
					(a)NotificationNot
				later than
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)State of
				MontanaThe State of Montana shall be served by the Seattle
				office of the Economic Development
				Administration.
					.
			17.Administrative
			 expensesSection 604(c)(2) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3214(c)(2)) is
			 amended—
			(1)in subparagraph (A), by striking
			 and at the end;
			(2)by redesignating subparagraph (B) as
			 subparagraph (C); and
			(3)by inserting after subparagraph (A) the
			 following:
				
					(B)may be used for
				administrative expenses incident to the projects associated with the transfers
				to the extent that the expenses do not exceed—
						(i)3
				percent, in the case of projects not involving construction; and
						(ii)5 percent, in
				the case of projects involving construction;
				and
						.
			18.Maintenance of
			 effortTitle VI of the Public
			 Works and Economic Development Act of 1965 (42 U.S.C. 3211 et seq.) is amended
			 by adding at the end the following:
			
				613.Maintenance of
				effort
					(a)Expected period
				of best efforts
						(1)EstablishmentTo
				carry out the purposes of this Act, before providing investment assistance for
				a construction project under this Act, the Secretary shall establish the
				expected period during which the recipient of the assistance shall make best
				efforts to achieve the economic development objectives of the
				assistance.
						(2)Treatment of
				propertyTo obtain the best efforts of a recipient during the
				period established under paragraph (1), during that period—
							(A)any property that
				is acquired or improved, in whole or in part, using investment assistance under
				this Act shall be held in trust by the recipient for the benefit of the
				project; and
							(B)the Secretary
				shall retain an undivided equitable reversionary interest in the
				property.
							(3)Termination of
				Federal interest
							(A)In
				generalBeginning on the date on which the Secretary determines
				that a recipient has fulfilled the obligations of the recipient for the
				applicable period under paragraph (1), taking into consideration the economic
				conditions existing during that period, the Secretary may terminate the
				reversionary interest of the Secretary in any applicable property under
				paragraph (2)(B).
							(B)Alternative
				method of termination
								(i)In
				generalOn a determination by a recipient that the economic
				development needs of the recipient have changed during the period beginning on
				the date on which investment assistance for a construction project is provided
				under this Act and ending on the expiration of the expected period established
				for the project under paragraph (1), the recipient may submit to the Secretary
				a request to terminate the reversionary interest of the Secretary in property
				of the project under paragraph (2)(B) before the date described in subparagraph
				(A).
								(ii)ApprovalThe
				Secretary may approve a request of a recipient under clause (i) if—
									(I)in any case in
				which the request is submitted during the 10-year period beginning on the date
				on which assistance is initially provided under this Act for the applicable
				project, the recipient repays to the Secretary an amount equal to 100 percent
				of the fair market value of the pro rata Federal share of the project;
				or
									(II)in any case in
				which the request is submitted after the expiration of the 10-year period
				described in subclause (I), the recipient repays to the Secretary an amount
				equal to the fair market value of the pro rata Federal share of the project as
				if that value had been amortized over the period established under paragraph
				(1), based on a straight-line depreciation of the project throughout the
				estimated useful life of the project.
									(b)Terms and
				conditionsThe Secretary may establish such terms and conditions
				under this section as the Secretary determines to be appropriate, including by
				extending the period of a reversionary interest of the Secretary under
				subsection (a)(2)(B) in any case in which the Secretary determines that the
				performance of a recipient is unsatisfactory.
					(c)Previously
				extended assistanceWith respect to any recipient to which the
				term of provision of assistance was extended under this Act before the date of
				enactment of this section, the Secretary may approve a request of the recipient
				under subsection (a) in accordance with the requirements of this section to
				ensure uniform administration of this Act, notwithstanding any estimated useful
				life period that otherwise relates to the assistance.
					(d)Conversion of
				useIf a recipient of assistance under this Act demonstrates to
				the Secretary that the intended use of the project for which assistance was
				provided under this Act no longer represents the best use of the property used
				for the project, the Secretary may approve a request by the recipient to
				convert the property to a different use for the remainder of the term of the
				Federal interest in the property, subject to the condition that the new use
				shall be consistent with the purposes of this Act.
					(e)Status of
				authorityThe authority of the Secretary under this section is in
				addition to any authority of the Secretary pursuant to any law or grant
				agreement in effect on the date of enactment of this
				section.
					.
		19.Extension of
			 authorization of appropriationsSection 701(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3231(a)) is amended by striking
			 expended— and all that follows through paragraph (5) and
			 inserting expended, $500,000,000 for each of fiscal years 2011 through
			 2015..
		20.Funding for
			 grants for planning and grants for administrative expensesSection 704 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3234) is amended to read as follows:
			
				704.Funding for
				grants for planning and grants for administrative expenses
					(a)In
				generalSubject to subsection (b), of the amounts made available
				under section 701 for each fiscal year, there shall be made available to
				provide grants under section 203 an amount equal to not less than the lesser
				of—
						(1)12 percent;
				and
						(2)$31,000,000.
						(b)Subject to
				total appropriationsFor any fiscal year, the amount made
				available pursuant to subsection (a) shall be increased to—
						(1)if the total
				amount made available under section 701(a) for the fiscal year is equal to or
				greater than $291,000,000, an amount equal to the greater of—
							(A)$32,000,000;
				and
							(B)11 percent of the
				total amount made available under section 701(a) for the fiscal year;
							(2)if the total
				amount made available under section 701(a) for the fiscal year is equal to or
				greater than $330,000,000, an amount equal to the greater of—
							(A)$33,000,000;
				and
							(B)10 percent of the
				total amount made available under section 701(a) for the fiscal year;
							(3)if the total
				amount made available under section 701(a) for the fiscal year is equal to or
				greater than $340,000,000, an amount equal to the greater of—
							(A)$34,000,000;
				and
							(B)10 percent of the
				total amount made available under section 701(a) for the fiscal year; or
							(4)if the total
				amount made available under section 701(a) for the fiscal year is equal to or
				greater than $350,000,000, an amount equal to the greater of—
							(A)$35,000,000;
				and
							(B)10 percent of the
				total amount made available under section 701(a) for the fiscal
				year.
							.
		21.Report on duplicative
			 programsNot later than 90
			 days after the date of enactment of this Act, the Government Accountability
			 Office shall submit to the Committee on Environment and Public Works of the
			 Senate a report that describes a list of the specific programs and portions of
			 specific programs of other Federal agencies that are duplicative of programs or
			 portions of programs administered by the Economic Development Administration,
			 including the programs or portions of programs carried out by—
			(1)the Department of Housing and Urban
			 Development;
			(2)the Department of Agriculture; and
			(3)the Small Business Administration.
			
	
		May 2, 2011
		Reported with an amendment
	
